Exhibit 10.1 MANAGEMENT SERVICES AGREEMENT This Management Services Agreement (the "Agreement") is entered into as of May 18, 2010 (the "Effective Date"), by and between World Wide Premium Packers, Inc., a Colorado corporation (the "Company"), and Accredited Members Holding Corporation, a Colorado corporation ("AMHC"). The Company and AMHC are referred to collectively herein as the "Parties." WHEREAS, the Company desires to retain AMHC to provide management services to the Company in order to minimize the Company’s overhead, and AMHC desires to provide such services, in the manner and for the consideration set forth herein. Now, therefore, in consideration of the obligations and covenants contained herein, the Parties agree as follows: 1. Engagement of AMHC.
